Citation Nr: 1008238	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-03 706	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the right patella.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for multilobar 
pneumonia.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to 
April 1982.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In a March 
2007 decision, the RO denied service connection for 
chondromalacia of the right patella (claimed as a right knee 
injury), as well as service connection for asthma.  In July 
2007, the RO also denied service connection for multilobar 
pneumonia and chronic obstructive pulmonary disease (COPD).

In July 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge of the Board - 
also commonly referred to as a Travel Board hearing.  During 
the hearing, the Veteran indicated she wanted to withdraw her 
claim for service connection for COPD.  38 C.F.R. § 20.204 
(2009).  However, since she is continuing her appeal for 
asthma and multilobar pneumonia the Board is also continuing 
to consider her claim for service connection for COPD because 
all of these claims involve respiratory disorders.  Cf., 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

In any event, because the claims for service connection for 
asthma, COPD, and pneumonia require further development, the 
Board is remanding them to the RO via the Appeals Management 
Center (AMC).  Whereas the Board is going ahead and deciding, 
indeed granting, the remaining claim for chondromalacia of 
the right patella.




FINDING OF FACT

It is at least as likely as not the chondromalacia of the 
Veteran's right patella (knee) initially developed during her 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the 
chondromalacia of the Veteran's right patella was incurred in 
service.  38 U.S.C.A §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).  

Certain chronic diseases, such as arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).



The Veteran testified during her July 2009 hearing that she 
has suffered from chronic right knee pain since an injury in 
service in which she stepped in a hole during a field 
exercise.  For the reasons and bases set forth below, the 
Board finds that the evidence is in relative equipoise, i.e., 
about evenly balanced for and against her claim.  Therefore, 
the Board will resolve all reasonable doubt in her favor and 
grant her claim.  38 C.F.R. § 3.102.

The Veteran's service treatment records show she entered the 
military with no right knee problems of any sort, either by 
way of complaint or objective finding.  Therefore, it must be 
presumed she did not have a pre-existing right knee 
disability.  See 38 U.S.C.A. § 1111 and 38 C.F.R. § 4.304(b) 
regarding the presumption of soundness when entering service.  
Indeed, the record shows she was first seen for complaints of 
right knee pain in October 1979, while in boot camp.  A 
follow-up evaluation in November 1979 noted an eight-day 
history of right knee pain due to marching.  The diagnoses 
were right knee chondromalacia and a right lateral hamstring 
strain.  She was placed on limited-duty profile for three 
days.  In January 1982, she was again seen for right knee 
pain and swelling.  At her separation examination in March 
1982, however, no abnormalities were noted concerning her 
right knee.

The Veteran's right knee was examined for VA compensation 
purposes in January 2007, approximately 25 years later.  She 
told the examiner that she been experiencing right knee pain 
since an injury in service in which she stepped in a hole 
during a field training exercise.  Following a physical 
examination, the examiner diagnosed right knee chondromalacia 
patella.  The examiner, however, did not offer an opinion 
concerning the etiology or date of onset of this disorder, 
including in terms of whether it is attributable to or dates 
back to the Veteran's military service, and in particular to 
that injury mentioned.

Thus, there is medical evidence of a current right knee 
disability (specifically, chondromalacia of the right 
patella), as well as medical evidence indicating the Veteran 
was treated for this same problem while in service.

What is lacking, however, is medical nexus evidence linking 
the diagnosis in service to the current diagnosis, which are 
separated by some 25 intervening years.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).

Nevertheless, the Board finds the Veteran's complaints of 
chronic right knee pain dating back to her military service 
to be credible.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005) (holding that the Veteran can attest to 
factual matters of which she has first-hand knowledge, e.g., 
experiencing right knee pain since service.)  Also 
significant is the fact that the current diagnosis of 
chondromalacia of the right patella is the same diagnosis she 
received in service.  Thus, it is just as likely as not the 
diagnoses are interrelated, especially absent any competent 
and credible (i.e., probative) medical or other evidence 
expressly to the contrary.  

In these situations, the Veteran is given the benefit of the 
doubt.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (indicating an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology).  
Consequently, the Board finds this condition was incurred in 
service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  As such, the Board is granting the appeal of 
this claim - which, in turn, negates any need to discuss 
whether VA has satisfied its duties to notify and assist the 
Veteran with this claim pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.




ORDER

Service connection for chondromalacia of the right patella is 
granted.


REMAND

Additional evidentiary development is needed before the Board 
may adjudicate the Veteran's remaining claims for service 
connection for asthma, COPD, and multilobar pneumonia.

The Veteran's service treatment records show she was seen on 
numerous occasions for respiratory-related problems, 
including asthma and pneumonia.  The first evidence of 
pneumonia was during a follow-up evaluation on August, 7, 
1980, when it was indicated she continued to cough all night 
but was feeling better.  The diagnostic assessment was 
pneumonia, resolving, which had been first diagnosed on 
August 4, 1980.  On August 13, 1980, it was noted she was 
being seen for a follow-up evaluation for an assessment of 
questionable pneumonia.  This time, however, the diagnosis 
was bronchitis.  In October 1980 she was seen for 
intermittent coughing, wheezing, and shortness of breath, 
which were believed to be due to asthma and exacerbated by 
tobacco abuse.  Indeed, it was noted that she smoked three 
packs a day, which recently had been reduced to a half a pack 
a day.  She was seen again in November 1980 for intermittent 
coughing and wheezing.  When seen in January 1981, it was 
noted that her symptoms were compatible with exercised-
induced asthma.  A follow-up evaluation for asthma later in 
January 1981 noted that she had two prior episodes of 
pneumonia in the past six months and was currently 
experiencing laryngitis, dyspnea, sternal pain, and a 
productive cough.  It was recommended that she stop smoking.  
Another treatment record in January 1981 listed a diagnosis 
of bronchitis.  



In February 1981, the Veteran was seen for a two-month 
history of chronic pharyngitis, as well as an upper 
respiratory infection and questionable asthma.  When seen in 
March 1981, however, it was determined there was no evidence 
of exercise-induced asthma; rather, pulmonary function 
testing revealed that she was suffering from small airway 
disease from tobacco abuse.  Apparently, she was still 
smoking two packs a day.  Another March 1981 report notes 
only a history of asthma.  A physical examination in March 
1982, shortly prior to her separation from service, revealed 
that her lungs were normal on that particular day.

The record also shows the Veteran currently suffers from 
various respiratory disorders.  VA records dated since 2004 
document intermittent treatment for asthma.  Treatment 
records dated in 2005 show she was still smoking cigarettes 
and was now also smoking crack cocaine.  There is also 
reference to one of her lungs collapsing in 2005.  In 
addition, radiographs of her chest taken in August 2006 
suggested pneumonia.  In November 2006, she was hospitalized 
for pneumonia, multilobar, methicillin-resistant 
staphylococcus aureus (MRSA), and strep pneumonia.  When 
examined by VA in January 2007, the diagnoses were asthma and 
COPD.  The examiner, however, indicated the etiology of these 
disorders was unknown.

In testimony during her more recent July 2009 hearing, the 
Veteran said her mom told her that she had asthma even as a 
child, but that it did not become problematic until during 
her military service.

So a medical opinion is needed concerning whether any of the 
respiratory disorders that have been diagnosed (asthma, COPD, 
and pneumonia) are attributable to the Veteran's military 
service or, instead, more likely the result of other 
unrelated factors - including her chronic smoking.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Since she filed her claim 
in October 2006, service connection is expressly precluded 
for any disability related to her chronic smoking.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of any current 
respiratory disorder - including 
especially asthma, COPD, and pneumonia.

All necessary diagnostic testing and 
evaluation should be performed.  The 
Veteran's claims file, including a 
complete copy of this remand, must be made 
available to the designated examiner for 
review of the pertinent medical and other 
history.  Following a review of the claims 
file and personal clinical evaluation, the 
examiner is requested to indicate:  (i) 
whether the Veteran clearly and 
unmistakably had a respiratory disorder 
prior to beginning her military service in 
October 1979 and, if so, the specific 
diagnosis.  If it is determine that she 
clearly and unmistakably had a pre-
existing respiratory disorder, then the 
examiner should indicate whether there 
(ii) also is clear and unmistakable 
evidence indicating this disorder was not 
chronically aggravated during or by the 
Veteran's military service beyond the 
condition's natural progression.

Conversely, if it is determined instead 
the Veteran did not clearly and 
unmistakably have a respiratory disorder 
prior to service, or had some form of a 
respiratory disorder but not some other, 
then the VA examiner needs to (iii) 
indicate whether it is at least as likely 
as not that any of the Veteran's current 
respiratory disorders - especially 
asthma, COPD, and pneumonia, initially 
manifested during her military service or 
are otherwise related to her service.  In 
providing this opinion, the examiner 
should also comment on whether any 
diagnosed respiratory disorder is due to 
the Veteran's history of smoking, either 
prior to, during, or since the conclusion 
of her service (which, if it is, cannot be 
service connected as a matter of law).

The examiner should take particular note 
of the different standards of proof.  
"Clear and unmistakable evidence" 
is a more formidable evidentiary burden 
than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. 
App. 254, 258 (1999) (noting that 
the "clear and convincing" burden of 
proof, while a higher standard than a 
preponderance of the evidence, is a lower 
burden to satisfy than that of 
"clear and unmistakable evidence.").  It 
is an "onerous" evidentiary standard, 
requiring that the preexistence of a 
condition and the 
non-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 
(2003), citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

In comparison, the term "at least as 
likely as not" (i.e., at least 50 percent 
probability) does not mean merely within 
the realm of medical possibility, rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The examiner must discuss the rationale of 
all opinions expressed, whether favorable 
or unfavorable.

2.  Then readjudicate these remaining 
claims in light of the additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send her 
and her representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


